DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Ims on 9/16/21.
The application has been amended as follows: 
	Claim 25 has been replaced with the following:	“The game controller according to claim 21, wherein the plurality of touch pad-controls comprises comprising a seventh touch control disposed on said middle portion proximate to said left handle portion, and 

Examiner’s Reasons for Allowance
In response to the amendments filed on 8/19/21, claims 21-42 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 21, 39 & 41.  The prior art fails to disclose or teach a game controller comprising: a case comprising, a top side, a bottom side, a front side, a rear side, a left side, a left shoulder portion, a left handle portion, a right side, a right shoulder portion, a right handle portion, and a middle portion; and a plurality of touch controls supported by the case, the plurality of touch controls comprising a first pressure sensitive touch control disposed proximate said left shoulder portion, a second pressure sensitive touch control disposed proximate said left shoulder portion, said first pressure sensitive touch control disposed above said second pressure sensitive touch control and proximate said top side, said second pressure sensitive touch control disposed below said first pressure sensitive touch control and proximate said bottom side, a third pressure sensitive touch control disposed proximate said right shoulder portion, and a fourth pressure sensitive touch control disposed proximate said right shoulder portion, said third pressure sensitive touch control disposed above said fourth pressure sensitive touch control and proximate said top side, said fourth pressure 
The closest prior art appears to be the combination of Negroponte (US Patent Pub. 20130012319; referred to hereinafter as Negroponte) and Lim (US Patent Pub. 20120034978; referred to hereinafter as Lim).  Negroponte disclose a hybrid control panels within gaming systems at a computing device.  The computing device may include a gaming device. The controller further include detecting user movements across a surface of each of the one or more hybrid control panels. The detecting is performed at least in part using sensors of the hybrid control panels, interpreting the user movements, and facilitating actions based on the interpreted user movements.  Lim teaches a game controller that connects to a game console via network connections, the controller connected remotely through the internet and or a storage device/media player that can store gaming history, personal information, or media files. Furthermore, Lim teaches the controller includes an algorithm, for at least a game, at least one touch sensor providing real-time tactile information to at least one algorithm, the algorithm implementing at least on HDTP function, and at least one networking.  However, neither Negroponte nor Lim, individually or in combination with each other disclose or teach all the recited claim limitation of the independent claims.  Consequently, claims 21-42 are allowed.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/SUNIT PANDYA/Primary Examiner, Art Unit 3649